DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendments and arguments presented in the papers filed 1/14/2022 ("Remarks”) have been thoroughly considered. The issues raised in the Office action dated 7/16/2021 listed below have been reconsidered as indicated.
a)	The amendments to the specification addressing nucleotide sequence disclosures, informalities and trade mark usage is acknowledged.

b)	The objection to the abstract is withdrawn in view of the amendments to the abstract.

c)	The objection to the specification as failing to provide proper antecedent basis for the claimed subject matter in withdrawn in view of the cancellation of claim 212.

d)	The objection of claims 194-212 is withdrawn in view of the amended claims.

e)	The rejection of claim 212 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is withdrawn as being rendered moot by the cancellation of the claim.

f)	The rejection of claim(s) 194-212 under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Gunderson (US 2006/0275782 A1) are withdrawn in view of the amendments to the claims.

The Examiner’s responses to the Remarks regarding issues not listed above are detailed below in this Office action.
New and modified grounds of rejection necessitated by amendment are detailed below and this action is made FINAL.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 196 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.
The following is a new rejection necessitated by the amendments to the claims.
The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 196, the claim states the allele-specific nucleic acid molecule and said locus-specific nucleic acid molecule comprise a detectable label, and the detectable label generates said first signal. Claim 194, from which claim 196 depends, states binding a barcode probe to said barcode moiety yields the first signal. The instant specification does not describe a method that involves a relationship between: 1) a detectable label comprising the allele-specific nucleic acid molecule and the locus-

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 220 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 220, the claim states the method [of claim 194] has enough sensitivity for single molecule detection. It is unclear what additional elements and/or steps are required, if any, are required in order to achieve a sensitivity that is sufficient for single molecule detection.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 194, 196, 199-208, 210, 216 and 220-222 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu (Biosensors and Bioelectronics. 2013. 42:516-521).
The following are new rejections necessitated by the amendments to the claims.
Regarding claim 194, Liu teaches providing a substrate comprising a plurality target nucleic acids located on separate ONS electrodes (Scheme 1). The plurality of target nucleic acids comprises a nucleic acid sequence having a sequence variant in the form of a SNP (Scheme 1). The nucleic acid sequence has hybridized to it a capture probe that is allele specific and ligated to a signal probe that is locus specific (Scheme 1). The ligated product of the capture probe and the signal probe has a barcode moiety in the form of a biotin label (Scheme 1). 
Liu teaches performing detection cycles by binding a barcode probe in the form of avidin-HRP to the biotin barcode moiety (Scheme 1). The signal produced yields a signal that identifies the sequence variant in the locus at that electrode (Scheme 1).

See also, 517, 2. Experimental.
Regarding claim 196, as noted above Liu teaches an allele-specific nucleic acid and a locus-specific nucleic acid molecule as part of a ligation product having a biotin barcode moiety as detectable label. The biotin barcode moiety generates the first signal through an interaction with avidin-HRP. See Scheme 1.
Regarding claim 199, Liu teaches the nucleic acid sample is from a plurality of origins by mixing wild-type and mutant samples (p. 518, right column).
Regarding claim 200, Liu teaches separating the allele-specific nucleic acid and the locus-specific nucleic acid molecule from the nucleic acid sequence through denaturation and washing (Scheme 1).
Regarding claim 201, Liu teaches locus detected is from allelic genes (p. 520), such as HBeAg (p. 516).
Regarding claims 202 and 203, Liu teaches the sequence variant is a replacement in the form of a SNP (p. 516).
Regarding claim 204, Liu teaches the sequence variant is for four variants (Fig. 2) and/or adjacent SNPs (p. 519, 3.3. Analysis of adjacent SNPs in CYP2C19).
Regarding claims 205, 206 and 207, Liu teaches hybridizing the allele-specific nucleic acid and the locus-specific nucleic acid molecule to adjacent positions on the nucleic acid sequence and ligating them to each other using the nucleic acid sequence as a scaffold (Scheme 1). 
Regarding claim 208, Liu teaches during the detection cycle a derivative of the nucleic acid sequence, i.e. the ligation product, is immobilized to a support in the form of an electrode (Scheme 1).
Regarding claim 210, Lui teaches the locus-specific nucleic acid molecule in the form of the signal probe comprises the biotin barcode moiety (Scheme 1).
Regarding claim 216, Liu teaches array substrates that can detect different variants in different nucleic acid sequences hybridized to the individual electrodes of the array (Scheme 1 and Fig. 2).
Regarding claim 220, Liu teaches single molecule detection (Scheme 1).
Regarding claim 221, Liu teaches adding TMB to the substrate and the HRP enzymes “cycles” through the TMB substrate molecules to produce the signal (Scheme 1).
Regarding claim 222, Liu teaches the substrate is a flat DNA biosensor (Scheme 1).

Claim(s) 194, 196, 198-208, 210-211, 213, 216-217 and 220-221 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Turner (US 2018/0073063 A1).
The following are new rejections necessitated by the amendments to the claims.
Turner was published on 3/15/2018. The application Turner is based on was filed on 9/8/2017 and claims a priority date of 9/9/2016.
Regarding claim 194, Turner teaches providing a flat substrate comprising a plurality of target nucleic acid molecules. The nucleic acid molecules comprise a nucleic 
Turner teaches performing a detection cycle by binding a barcode probe in the form of an antibody to yield a first signal for identifying the sequence variant in the locus. Figs. 4-7.
Turner teaches using the signal to identify which sequence variant is present at the locus of the nucleic acid molecule at the location on the substrate. Figs. 4-7.
Regarding claim 196, Turner teaches the ligated locus-specific nucleic acid molecule and allele-specific nucleic acid molecule comprise a label in the form of the fluorophore during the detection cycle that produces the first signal. Figs. 4-7.
Regarding claim 198, Turner teaches making cDNA from RNA prior to providing the substrate (para. 159).
Regarding claim 199, Turner teaches the nucleic acids is a mixture (para. 193), which would be nucleic acids from different origins.
Regarding claim 200, Turner teaches denaturing such that the nucleic acid molecule is separated from the ligated locus-specific nucleic acid molecule and allele-specific nucleic acid molecule (para. 21 and 24).
Regarding claim 201, as noted above, Turner teaches making cDNA from RNA, which comprises a portion of a gene encoded by the RNA.
Regarding claims 202 and 203, Turner teaches the method detects a SNP, which is a replacement of a nucleotide (Figs. 4-7).
Regarding claims 204, 216 and 217, Turner teaches at least two sequence variants are detected in a multiplex method (para. 51), meaning different variants are detected in different nucleic acids and genes.
Regarding claims 205, 206 and 207, Turner teaches hybridizing the locus-specific nucleic acid molecule and the allele-specific nucleic acid molecule to the nucleic acid sequence and ligating their adjacent ends together using the nucleic acid sequence as a scaffold (Figs. 4-7).
Regarding claim 208, Turner teaches during the detection cycle a derivative of the nucleic acid sequence, i.e. the ligation product, is immobilized to a support (Figs. 4-7). Turner further teaches the nucleic acid sequence or “template” is immobilized to the support during detection (Fig. 4-7).
Regarding claim 210, Turner teaches the locus-specific nucleic acid molecule comprises the hapten barcode moiety (Fig. 4 and 5).
 Regarding claim 211, Turner teaches the first signal is obtained using an optical scanning system, such as a microscope (para. 98 and 163).
Regarding claim 213, Turner teaches the hapten barcode moieties correspond to the 3’ base of the allele-specific probe (Fig. 6).
Regarding claim 220, Liu teaches single molecule detection (Figs. 4-7).
Regarding claim 221, Turner teaches reusing the array substrate about 100 times (para. 24), meaning the detection cycle is carried out about 100 times.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 

Claims 194 and 198 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu (Biosensors and Bioelectronics. 2013. 42:516-521) and Turner (US 2018/0073063 A1).
The following are new rejections necessitated by the amendments to the claims.
Claim 194 is anticipated by Liu. The claim is also rendered obvious as encompassing the embodiment of claim 198.
Regarding claims 194 and 198, Liu teaches providing a substrate comprising a plurality target nucleic acids located on separate ONS electrodes (Scheme 1). The plurality of target nucleic acids comprises a nucleic acid sequence having a sequence variant in the form of SNP (Scheme 1). The nucleic acid sequence has hybridized to it a capture probe that is allele specific and that is ligated to a signal probe that is locus specific (Scheme 1). The ligated product of the capture probe and the signal probe has a barcode moiety in the form of a biotin label (Scheme 1). 
Liu teaches performing detection cycles by binding a barcode probe in the form of avidin-HRP to the biotin barcode moiety (Scheme 1). The signal produced yields a signal that identifies the sequence variant in the locus at that electrode (Scheme 1).
Liu uses the signal to determine the variant is present at the locus of the nucleic acid sequence at the particular location on the array (Scheme 1).
See also, 517, 2. Experimental.

Regarding claim 198, 	Turner teaches it was well known how to make cDNA from RNA prior to providing a nucleic acid on a substrate for SNP genotyping (para. 159).
It would have been prima facie obvious to the ordinary artisan that making cDNA from RNA for SNP genotyping is an obvious variant of the method of Liu as Turner teaches that either DNA or RNA based cDNA may be used for SNP genotyping.

Claims 194, 213-215, 218 and 219 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu (Biosensors and Bioelectronics. 2013. 42:516-521) and Tang (US 2016/0024561 A1).
The following are new rejections necessitated by the amendments to the claims.
Claim 194 is anticipated by Liu. The claim is also rendered obvious as encompassing the embodiment of claims 213-215, 218 and 219.
Regarding claims 194, 213-215, 218 and 219, Liu teaches providing a substrate comprising a plurality target nucleic acids located on separate ONS electrodes (Scheme 1). The plurality of target nucleic acids comprises a nucleic acid sequence having a sequence variant in the form of SNP (Scheme 1). The nucleic acid sequence has hybridized to it a capture probe that is allele specific and that is ligated to a signal probe that is locus specific (Scheme 1). The ligated product of the capture probe and the signal probe has a barcode moiety in the form of a biotin label (Scheme 1). 

Liu uses the signal to determine the variant is present at the locus of the nucleic acid sequence at the particular location on the array (Scheme 1).
See also, 517, 2. Experimental.
Liu does not teach the elements of claims 213, 214, 215, 218 and 219.
However, Tang demonstrates the state of the art regarding binding pairs for attaching labels such as that of Liu.
Regarding claims 213, 214, 215, 218 and 219, Liu teaches it is well known that binding pairs for labeling a molecule include biotin-avidin, such as that of Liu, hapten and antibodies and complementary nucleotide sequences (para. 41).
It would have been prima facie obvious to the ordinary artisan that any of the known binding pairs, including complementary nucleotide sequences, may be used to add the label to the ligated products. For example, one would choose complementary nucleotide sequences over biotin because more binding pairs may be generated using complementary nucleotide sequences having different sequences allowing for the unique detection of individual targets and/or alleles.

Claims 194, 214, 215, 218 and 219 is/are rejected under 35 U.S.C. 103 as being unpatentable over Turner (US 2018/0073063 A1) and Tang (US 2016/0024561 A1).
The following are new rejections necessitated by the amendments to the claims.

Regarding claims 194, 214, 215, 218 and 219, T Turner teaches providing a flat substrate comprising a plurality of target nucleic acid molecules. The nucleic acid molecules comprise a nucleic acid molecule having a nucleic acid sequence that is hybridized with a probe as a locus-specific nucleic acid molecule ligated to an allele-specific nucleic acid molecule having a barcode moiety in view of a hapten. Figs. 4-7.
Turner teaches performing a detection cycle by binding a barcode probe in the form of an antibody to yield a first signal for identifying the sequence variant in the locus. Figs. 4-7.
Turner teaches using the signal to identify which sequence variant is present at the locus of the nucleic acid molecule at the location on the substrate. Figs. 4-7.
Turner does not teach the elements of claims 214, 215, 218 and 219.
However, Tang demonstrates the state of the art regarding binding pairs for attaching labels such as that of Turner.
Regarding claims 213, 214, 215, 218 and 219, Tang teaches it is well known that binding pairs for labeling a molecule include biotin-avidin, hapten and antibodies, such as that of Turner, and complementary nucleotide sequences (para. 41).
It would have been prima facie obvious to the ordinary artisan that any of the known binding pairs, including complementary nucleotide sequences, may be used to add the label to the ligated products. For example, one would choose complementary nucleotide sequences over antibodies and haptens because more binding pairs may be .

Conclusion
No claims allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH G DAUNER whose telephone number is (571)270-3574. The examiner can normally be reached 7 am EST to 4:30 EST with second Fridays Off.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 5712700731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH G. DAUNER/           Primary Examiner, Art Unit 1634